Appeal by defendant from a judgment of the Supreme Court, Queens County (Gallagher, J.), rendered August 26, 1983, convicting him of burglary in the second degree, grand larceny in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s claim, the trial court did not err in admitting a fingerprint card into evidence inasmuch as Officer *181Raftery’s testimony laid sufficient foundation for its admission under CPLR 4518 (a) (see, People v Farrell, 58 NY2d 637; Burgess v Leon’s Auto Collision, 87 Misc 2d 351, affd 91 Misc 2d 128). We have considered defendant’s other claims and find them to be without merit. Bracken, J. P., O’Connor, Rubin and Lawrence, JJ., concur.